DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 12/10/2020. Claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0385832, to Zhang et al. (“Zhang”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2021/0028843, to Zhou et al. (“Zhou”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-4, 6-21, and 23-30 are anticipated over Zhang.
35 U.S.C. § 103 – Claims 5 and 22 are obvious over Zhang in view of Zhou.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/20/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Drawings
The drawings filed 12/10/2020 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-21, and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang.

Regarding claim 11, Zhang teaches:
An apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (Zhang, Fig. 3, the terminal device has at least a memory 303 coupled to at least one processor 304, ¶¶ 129-141) and configured to: 
receive a configuration of uplink (UL) transmission configuration indicator (TCI) (UL-TCI) states and an activation of a subset of configured UL-TCI states (Zhang, Fig. 4, step 400, ¶¶ 198-200, first configuration information is sent that includes information on UL-TCI states, see also ¶¶ 12, 507, claim 1, and in step 401 additional configuration is sent that activates the UL-TCI states, see also ¶¶ 206-209); 
receive downlink control information (DCI) in a physical downlink control channel (PDCCH) scheduling an UL transmission with one or more TCI states of activated TCI states (Zhang, Fig. 4, step 403, ¶¶ 493-499); and 
transmit the UL transmission based on the one or more TCI states (Zhang, Fig. 4, step 405, ¶¶ 506-507).

Regarding claim 1, there is recited a “method of a wireless communication at a user equipment (UE)” with steps virtually identical to the functions performed by the apparatus (i.e., UE) of claim 11. As a result, claim 1 is anticipated under section 102(a)(2) over Zhang for the same reasons as presented above in the rejection of claim 11 over Zhang.

Regarding claim 28, Zhang teaches:
An apparatus for wireless communication at a base station (BS), comprising: a memory; and at least one processor coupled to the memory (Zhang, Fig. 2, the network device can be a base station, see ¶¶ 5, 110, and has a memory 203 coupled to at least one controller/processor 201, ¶¶ 121-128) and configured to: 
transmit, to a user equipment (UE), a configuration of uplink (UL) transmission configuration indicator (TCI) (UL-TCI) states and an activation of a subset of configured UL-TCI states (Zhang, Fig. 4, step 400, ¶¶ 198-200, first configuration information is sent that includes information on UL-TCI states, see also ¶¶ 12, 507, claim 1, and in step 401 additional configuration is sent that activates the UL-TCI states, see also ¶¶ 206-209);129025-0340UT0135Qualcomm Ref. No. 201328 
transmit, to the UE, downlink control information (DCI) in a physical downlink control channel (PDCCH) scheduling an UL transmission with one or more TCI states of activated TCI states, the DCI scheduling an UL transmission (Zhang, Fig. 4, step 403, ¶¶ 493-499); 
receive the UL transmission from the UE, the UL transmission being based on the one or more TCI states (Zhang, Fig. 4, step 405, ¶¶ 506-507); and 
demodulate the UL transmission based on the one or more TCI states (Zhang, ¶ 124, the transceiver 202 of the network device demodulates signals received on the uplink in accordance, for example, with the TCI states).

Regarding claim 18, there is recited a “method of a wireless communication at a base station (BS)” with steps virtually identical to the functions performed by the apparatus (i.e., BS) of claim 28. As a result, claim 18 is anticipated under section 102(a)(2) over Zhang for the same reasons as presented above in the rejection of claim 28 over Zhang.

Regarding claims 2, 12, and 19, which depend from claims 1, 11, and 18, respectively, Zhang further teaches “the UL transmission is at least one of sounding reference signals (SRS), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH),” as recited in each claim. Zhang, ¶ 178, 507-508, 579.

Regarding claims 3, 13, and 20, which depend from claims 1, 11, and 18, respectively, Zhang further teaches “the configuration of UL-TCI states and the activation are received through a radio resource control (RRC) signal and a medium access control (MAC) control element (CE) (MAC-CE), respectively,” as recited in each claim. Zhang, ¶ 191.

Regarding claims 4, 14, and 21, which depend from claims 1, 11, and 21, respectively, Zhang further teaches “the at least one processor is configured to:129025-0340UT0133Qualcomm Ref. No. 201328 transmit the UL transmission with a quasi-co location (QCL) property similar as a reference signal associated with the one or more TCI states,” as recited in claim 14 and similarly in claim 4, and “the UL transmission is associated with a quasi-co location (QCL) property similar as a reference signal associated with the one or more TCI states,” as recited in claim 21. Zhang, ¶¶ 146-148, 161, 182, 193-194.

Regarding claims 6, 15, and 23, which depend from claims 4, 14, and 23, respectively, Zhang further teaches “the QCL property comprises at least one of a one or more port indications, a Doppler shift, a Doppler spread, an average delay, a delay spread, a spatial transmit (Tx) parameter, or a spatial receive (Rx) parameter,” as recited in each claim. Zhang, ¶¶ 152-157.

Regarding claims 7 and 24, which depend from claims 4 and 21, respectively, Zhang further teaches “the reference signal is one of sounding reference signals (SRS), or a downlink (DL) reference signal (RS),” as recited in both claims. Zhang, ¶¶ 193-194.

Regarding claims 8 and 25, which depend from claims 7 and 24, respectively, Zhang further teaches “the DL RS is one of channel state information (CSI) RS (CSI-RS), demodulation RS (DM-RS) for at least one of a physical downlink shared channel (PDSCH) or a physical downlink control channel (PDCCH), or a synchronization signal / physical broadcast channel (PBCH) (SS/PBCH) block,” as recited in each claim. Zhang, ¶¶ 193-194. 

Regarding claims 9, 16, 26, and 29, which depend from claims 1, 11, 18, and 28, respectively, Zhang further teaches “the DCI includes one or more codepoint values indicating the one or more TCI states of the activated TCI states,” as recited in each claim. Zhang, ¶¶ 493-498.

Regarding claims 10, 17, 27, and 30, which depend from claims 9, 16, 26, and 29, respectively, Zhang further teaches “the at least one processor is further configured to: receive a mapping between activated TCI states and a set of codepoint values, the one or more codepoint values being within the set of codepoint values,” as recited in claim 17 and similarly in claim 10, and “the at least one processor is further configured to: transmit a mapping between the activated TCI states and a set of codepoint values, the one or more codepoint values being within the set of codepoint values,” as recited in claim 30 and similarly in claim 27. Zhang, ¶¶ 493-498, where the codepoint values correspond (i.e., are mapped) to TCI states.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhou, both of which are in the same field of uplink configuration as the claimed invention.

Regarding claims 5 and 22, which depend from claims 4 and 21, respectively, while Zhang teaches that a MAC-CE can include panel identifier information, see ¶ 266, this is of a TRP, which is understood to be of the base station, and not “of the UE” as recited in claims 5 and 22. Even so, Zhou remedies the deficiencies of Zhang and teaches “the reference signal is further associated with a panel identifier (ID) of the UE,” as recited in claim 5. Zhou, ¶ 485, each configured UL TCI state can include a respective identify of a panel that is associated with a reference signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a panel identifier associated with a reference signal, as in Zhou, in the UL TCI configuration information, as in Zhang, to “achieve higher capacity and/or reliability” through configuration of multiple panels. See Zhou, ¶ 448.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0314860 and 2022/0123815 describe TCI state configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413